Judgment insofar as it sentences defendant unanimously reversed, sentence vacated, and matter remitted to Chautauqua County Court for further proceedings in accordance with the Memorandum. Memorandum: Defendant, in this appeal from a judgment of conviction rendered upon a plea of guilty, contends, among other claims that he was not advised of his rights to question the constitutionality of his prior conviction. The record confirms this fact. The District Attorney upon argument conceded that under the law as it existed at time of sentencing defendant should have been advised of his constitutional rights and that the failure to do so requires that the sentence *985be vacated and the matter remitted for resentencing in accordance with the provisions of section 1943 of the Penal Law. Justice requires, and the District Attorney so conceded, that defendant should be permitted to withdraw his plea at the resentencing proceedings, if so advised (People v. Green, 25 A D 2d 507). (Appeal from judgment of Chautauqua County Court convicting defendant of forgery, second degree.) Present — Williams, P. J., Bastow, Goldman, Henry and Marsh, JJ.